As a reminder, the graphene oxide species remains the elected species for the graphene sheets, as per the election dated 6/23/20.  Currently claims 3 to 5 are under consideration.  This is consistent with the claim status indicators.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 to 5 are rejected under 35 U.S.C. 103 as being unpatentable over Salla et al.
	The teachings in Salla et al. were noted in the previous office action.  As noted therein, Salla et al. teach resin coatings comprising carbon nanomaterial.   Paragraph 30 describes graphene in an amount of from .01 - 5 wt%, preferably .1 - 1 wt%, in the cured resin.  Paragraph 31 teaches various forms of graphene including graphene, single layer graphene, multilayer graphene and graphene platelets (each of which meet the requirement of pristine graphene) as well as graphene oxide and other forms of non-pristine graphene.  Paragraph 42 teaches that the resin can be phenol-aldehyde resin while paragraphs 55 and 56 make specific reference to various phenolic resin containing embodiments as well.  
	In addition paragraph 42 teaches that furan resins can be used.  Thus to address the newly added requirement that the claimed coating contain an electron conducting polymer as well as a phenolic resin, attention is directed to paragraph 53.  This teaches the presence of a furan based resin. Note that such resins have the structural formula

    PNG
    media_image1.png
    117
    318
    media_image1.png
    Greyscale
which meets the claimed requirement of a polyheteroarylvinylene electron conducting polymer in which the heteroarylene group is furan.  Even more relevant is the teaching in paragraph 53, on the top of page 7, in 
	Paragraph 48 teaches that the resin is in a water emulsion.  
	As such Salla et al. teach a binder resin, an electron conducting polymer and a graphene sheet in an amount as claimed in an aqueous coating composition.  While paragraph 59 teaches the addition of a corrosion inhibitor, this does not specifically teach an anti-corrosive pigment.
	Such pigments are extremely well known in the art as functioning as corrosion inhibitors.  One having ordinary skill in the art would have found the addition of an anti-corrosive pigment as a corrosion inhibitor to the aqueous coating composition of Salla et al. obvious, with the expectation of obtaining useful and predictable results.  In this manner claim 3 is rendered obvious.  It is prima facie obvious to add a known ingredient to a known composition for its known function.
	For claim 4 note that this does not require a non-pristine graphene material.
	For claim 5 see paragraph 56 which teaches a coupling agent, paragraph 58 which teaches a filler and paragraph 59 which teaches various additives such as stabilizers, surfactants and defoaming agents.
	
Claims 3 to 5 are rejected under 35 U.S.C. 103 as being unpatentable over Salla et al. in view of Wang et al.
	This rejection applies to the elected embodiment, graphene oxide.
	The teachings in Salla et al. and how they apply to the claimed aqueous coating suspension are noted supra and as such will not be repeated.  
	The obviousness above does not address the specific requirement that the non-pristine material contains from .001 to 47 wt% of non-carbon element.  
	Wang et al. teach coatings prepared from polymers, including phenol resins.  Paragraph 70 teaches that graphene oxide typically has from .001 to 46 wt% oxygen.  
	As such one having ordinary skill in the art would have found it obvious to use, as the graphene oxide in Salla et al., one having from .001 to 46 wt% oxygen	as this reflects a known and common oxygen content for graphene oxide.  In this manner the skilled artisan would have found the claimed aqueous coating obvious.  

	For claim 5 see paragraph 56 of Salla et al. which teaches a coupling agent, paragraph 58 which teaches a filler and paragraph 59 which teaches various additives such as stabilizers, surfactants and defoaming agents.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  

Mgm
1/25/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765